Breese, J. It is a familiar principle, that a guarantor is not liable beyond the express terms of his undertaking, and a change in those terms, by which a conditional undertaking shall be made absolute, is such a material alteration as will avoid it. Here, Newlan guaranteed * the collection of the note. This required the party should make some effort to collect the note, for, although a party may be insolvent as to his general liabilities, it may be in his power to pay a particular note. By cutting off the words, “ the collection of,” the guarantee becomes an absolute one. This is a material alteration, and avoids the guarantee. Gillet et al. v. Sweat, 1 Gilm. 489; Chappel v. Spencer et al., 23 Barbour, 584; Gardiner v. Harback, 21 Ill. R. 129; 32 Eng. L. & Eq. 162; Ryan v. The Trustees of Shawneetown, 14 Ill. R. 24; 20 Penn. 12; Burchfield v. Moore, 25 Eng. L. & E. 123. It is not good policy to permit a party interested in such papers, to alter them. The judgment is reversed, and the cause remanded. Judgment reverseal.